

Exhibit 10.1




THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT




THIS THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of June 24, 2015, by and among HEALTHSOUTH CORPORATION, a
Delaware corporation (the “Borrower”), the LENDERS party hereto and BARCLAYS
BANK PLC, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).


WHEREAS, the Borrower, the Lenders, the Administrative Agent and the other
parties thereto have entered into that certain Third Amended and Restated Credit
Agreement dated as of August 10, 2012 (as amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”); and


WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to amend
certain provisions of the Credit Agreement on the terms and conditions contained
herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


Section 1. Definitions. Capitalized terms used in this Amendment and not
otherwise defined herein shall have the respective meanings given such terms in
the Credit Agreement.


Section 2. General Amendments to the Credit Agreement. The parties hereto agree
that the Credit Agreement is amended as follows:


(a)The Credit Agreement is amended by adding the following definitions in
Section 1.01 thereof in the proper alphabetical order:


“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the Screen Rate) which
results from interpolating on a linear basis between:


(a)the applicable Screen Rate for the longest period (for which that Screen Rate
is available) which is less than the Interest Period of that Loan; and


(b)the applicable Screen Rate for the shortest period (for which that Screen
Rate is available) which exceeds the Interest Period of that Loan,


each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of that Loan.
“Screen Rate” has the meaning set forth in the definition of “LIBO Rate”.


“Test Period” means, for any date of determination under this Agreement, the
period of four consecutive fiscal quarters of the Borrower and its Restricted
Subsidiaries ended as of the end of the most recent fiscal quarter for which
financial statements of the Borrower have been delivered under Section 5.01.




--------------------------------------------------------------------------------





(b)The Credit Agreement is amended by restating in its entirety the definition
of “LIBO Rate” set forth in Section 1.01 thereof as follows:


“LIBO Rate” means for any Interest Period as to any Loan, (i) the rate per annum
(as determined by the Administrative Agent) equal to the London interbank
offered rate administered by ICE Benchmark Administration Limited (or any other
Person that takes over the administration of such rate) as displayed on page
LIBOR01 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate; in each case “the “Screen Rate”)
for deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 a.m. (London, England time), two Business Days prior to the commencement
of such Interest Period, or (ii) in the event the rate referenced in the
preceding clause (i) does not appear on such page or service or if such page or
service shall cease to be available, the rate determined by the Administrative
Agent to be the offered rate on such other page or other service which displays
the Screen Rate for deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period in Dollars, determined as
of approximately 11:00 a.m. (London, England time) two Business Days prior to
the commencement of such Interest Period; provided that if Screen Rates are
quoted under either of the preceding clauses (i) or (ii), but there is no such
quotation for the Interest Period elected, the Screen Rate shall be equal to the
Interpolated Rate; and provided, further, that if any such rate determined
pursuant to the preceding clauses (i) or (ii) is below zero, the LIBO Rate will
be deemed to be zero.


(c)The Credit Agreement is amended by restating in its entirety the definition
of “Prime Rate” set forth in Section 1.01 thereof as follows:


“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).


(d)The Credit Agreement is amended by restating in its entirety the paragraph
beginning with the phrase “Except as set forth below” in the definition of
“Applicable Rate” set forth in Section 1.01 thereof as follows:


Except as set forth below, the Leverage Ratio used on any date to determine the
Applicable Rate shall be based on the Leverage Ratio set forth in the
certificate most recently delivered by the Borrower pursuant to Section
5.01(a)(iii); provided that (a) if any certificate required to have been
delivered under Section 5.01(a)(iii) shall not have been delivered, the
Applicable Rate with respect to Revolving Loans and Revolving Commitments shall,
until such certificate shall have been delivered, be determined by reference to
Category 1 in the above table and (b) in the event of the incurrence of any
Additional Tranche Term Loans, the Leverage Ratio used on any date on or after
the date of such incurrence and prior to the date of delivery of the certificate
pursuant to Section 5.01(a)(iii) at the time of delivery of the financial
statements for the fiscal quarter during which such incurrence has occurred
shall reflect the incurrence of such Additional Tranche

2



--------------------------------------------------------------------------------



Term Loans. The determination of the Applicable Rate shall be subject to the
provisions of Section 2.18(f).


(e)The Credit Agreement is amended by restating Section 1.04(b) thereof in its
entirety as follows:


(b)    Notwithstanding anything to the contrary herein, where a calculation is
required to be made on a pro forma basis, the historical income statement items
and pro forma adjustments resulting from (x) the dispositions and repayments or
incurrence of debt and (y) in the Borrower’s sole discretion, the investments,
acquisitions, mergers, amalgamations, consolidations and operational changes, in
each case which occurred during the Test Period or subsequent to such Test
Period and on or prior to or simultaneously with the event for which the
calculation is made, and to the extent projected in good faith and in a
factually supportable manner by a responsible financial or accounting officer of
the Borrower to be realized no later than 18 months after the consummation of
any such transaction, the cost savings, operating expense reductions or cost or
other synergies relating to any such transaction, shall be included; provided
that to the extent so included, any such transaction (and the change in Adjusted
Consolidated EBITDA resulting therefrom) shall be assumed to have occurred on
the first day of the Test Period for purposes of such calculation. Whenever pro
forma effect is given to a transaction, the pro forma calculations shall be made
in good faith and in a factually supportable manner by a responsible financial
or accounting officer of the Borrower; provided, that no such amounts shall be
included pursuant to this paragraph to the extent duplicative of any amounts
that are otherwise added back in computing Adjusted Consolidated EBITDA with
respect to such period.


(f)The Credit Agreement is amended by adding the following subsection (h)
immediately following subsection (g) of Section 2.20 thereof:


(h)    Notwithstanding anything to the contrary in this Section 2.20, the
Lenders providing any Additional Tranche Term Loans in connection with an
acquisition permitted under Section 6.08 of this Agreement may agree to modify
the conditionality set forth in Section 2.20(e)(i)(x) with respect to such
Additional Tranche Term Loans such that such acquisition may be consummated on a
“certain funds” basis.


(g)The Credit Agreement is amended by inserting the phrase “, calculated on a
pro forma basis,” immediately following the term “Leverage Ratio” in Section
6.01(b) thereof.


(h)The Credit Agreement is amended by replacing the reference to “$200,000,000”
in clause (v) of Section 6.03 with a reference to “$350,000,000.


(i)The Credit Agreement is amended by deleting the word “historical” and
replacing the phrase “$50,000,000 and each multiple of $5,000,000 in excess
thereof” with “$50,000,000 during any Fiscal Year (and on each occasion when
such aggregate amount during such Fiscal Year shall have exceeded $50,000,000
plus any multiple of $50,000,000)” in Section 6.08 thereof.


Section 3. Conditions Precedent. This Amendment shall become effective as of the
date (the “Amendment Effective Date”) on which each of the following conditions
precedent shall have first been satisfied (or waived by the Required Lenders):



3



--------------------------------------------------------------------------------



(a)    The Administrative Agent shall have received counterparts of this
Amendment duly executed by the Borrower, the Guarantors and the Required
Lenders.


(b)    The Administrative Agent shall have received reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Borrower
pursuant to Section 9.03(a) of the Credit Agreement to the extent invoiced at
least one Business Day prior to the date of this Amendment.


Section 4. Representations. The Borrower represents and warrants to the Lenders
that:


(a)    Authorization. Each of the Borrower and the other Loan Parties has the
power and authority, and has taken all requisite corporate actions (including
any required shareholder approval) required for the lawful execution, delivery
and performance of this Amendment and the performance of the Credit Agreement,
as amended by this Amendment, in accordance with their respective terms. This
Amendment has been duly executed and delivered by each Loan Party, and both this
Amendment and the Credit Agreement, as amended by this Amendment, are legal,
valid and binding obligations of the Borrower and are enforceable against the
Borrower in accordance with their respective terms except as the enforceability
thereof may be limited by bankruptcy, moratorium, insolvency, reorganization or
similar laws affecting the enforceability of creditors’ rights generally and to
the effect of general principles of equity (whether considered in a proceeding
at law or in equity).


(b)    Compliance with Laws, etc. The execution, delivery and performance of
this Amendment and the other Loan Documents to which any Loan Party is a party
(i) do not and will not violate any provisions of (A) any applicable law, rule
or regulation, (B) any judgment, writ, order, determination, decree or arbitral
award of any Governmental Authority or arbitral authority binding on the
Borrower or any Restricted Subsidiary or its or any Restricted Subsidiary’s
properties, or (C) the certificate of incorporation, bylaws or other
organizational documents of the Borrower or any Restricted Subsidiary, as
applicable; (ii) do not and will not be in conflict with, result in a breach of,
violate, give rise to a right of prepayment under or constitute a default under,
any material contract, indenture, agreement or other instrument or document to
which the Borrower or any Restricted Subsidiary is a party, or by which the
properties or assets of the Borrower or any Restricted Subsidiary are bound; and
(iii) do not and will not result in the creation or imposition of any Lien upon
any of the properties or assets of the Borrower or any Restricted Subsidiary
(other than the Liens created by the Loan Documents).


(c)    Representations and Warranties. The representations and warranties of the
Borrower set forth in the Credit Agreement are true and correct in all material
respects on and as of the Amendment Effective Date (except to the extent that
any representation or warranty expressly relates to an earlier date, in which
case such representation or warranty shall have been true and correct as of such
earlier date); provided that any representation and warranty that is qualified
as to materiality or material adverse effect shall, after giving effect to such
qualifications as set forth therein, be true and correct in all respects.


(d)    No Default. At the time of and immediately after giving effect to this
Amendment, no Default has occurred and is continuing.


Section 5. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment.


Section 6. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.



4



--------------------------------------------------------------------------------



Section 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


Section 8. Effect. Except as expressly set forth herein, this Amendment shall
not by implication or otherwise limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders or the Administrative
Agent under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or any other Loan Document, all of which
are ratified and affirmed in all respects and shall continue in full force and
effect.


Section 9. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or other
electronic transmission will be effective as delivery of a manually executed
counterpart hereof.


Section 10. Confirmation of Loan Documents. As of the date of hereof and after
giving effect to this Amendment, the Borrower hereby confirms and ratifies all
of its obligations under the Credit Agreement and each other Loan Document to
which it is a party. By its execution on the respective signature lines provided
below, as of the date hereof and after giving effect to this Amendment, each of
the Guarantors hereby (a) confirms and ratifies all of its obligations and the
Liens granted by it under the Loan Documents to which it is a party,
(b) represents and warrants that the representations and warranties set forth
herein, the Credit Agreement and in such other Loan Documents are true and
correct in all material respects on the date hereof as if made on and as of such
date (except to the extent that any representation or warranty expressly relates
to an earlier date, in which case such representation or warranty shall have
been true and correct as of such earlier date); provided that any representation
and warranty that is qualified as to materiality or material adverse effect
shall, after giving effect to such qualifications as set forth therein, be true
and correct in all respects and (c) confirms that all references in such Loan
Documents to the “Credit Agreement” (or words of similar import) refer to the
Credit Agreement as amended hereby as of the date hereof without impairing any
such obligations or Liens in any respect. This Amendment is deemed to be a “Loan
Document” for the purposes of the Credit Agreement.


[Signatures Commence on Next Page]





5



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to Third
Amended and Restated Credit Agreement to be executed as of the date first above
written.


HEALTHSOUTH CORPORATION
By:
/s/ Douglas E. Coltharp    
Name: Douglas E. Coltharp
Title: Executive Vice President and

Chief Financial Officer




























































[Signatures continue on next page]




[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement]




--------------------------------------------------------------------------------





GUARANTORS, in each case solely for the purpose of making the representations
contained in the second sentence of Section 10:


CMS Jonesboro Rehabilitation, Inc.
Continental Medical of Arizona, Inc.
Continental Medical Systems, Inc.
Continental Rehabilitation Hospital of Arizona, Inc.
HEALTHSOUTH LTAC of Sarasota, Inc.
HEALTHSOUTH of Dothan, Inc.
HEALTHSOUTH of Montgomery, Inc.
HEALTHSOUTH of Nittany Valley, Inc.
HealthSouth Rehabilitation Institute of San Antonio (RIOSA), Inc.
HEALTHSOUTH of South Carolina, Inc.
HEALTHSOUTH of Spring Hill, Inc.
HEALTHSOUTH of Treasure Coast, Inc.
HEALTHSOUTH of Yuma, Inc.
HEALTHSOUTH Rehabilitation Center, Inc.
HealthSouth Rehabilitation Hospital The Woodlands, Inc.
HealthSouth Rehabilitation Center of New Hampshire, Inc.
HealthSouth Rehabilitation Hospital of Austin, Inc.
HEALTHSOUTH Rehabilitation Hospital of Manati, Inc.
HealthSouth Rehabilitation Hospital of San Juan, Inc.
HealthSouth Rehabilitation Hospital of Texarkana, Inc.
Lakeshore System Services of Florida, Inc.
Rehab Concepts Corp.
REHABILITATION HOSPITAL OF COLORADO SPRINGS, INC.
Rehabilitation Hospital of Nevada - Las Vegas, Inc.
SHERWOOD REHABILITATION HOSPITAL, INC.
TARRANT COUNTY REHABILITATION HOSPITAL, INC.
Tyler Rehabilitation Hospital, Inc.
Western Neuro Care, Inc.




By: /s/ Edmund M. Fay
Name: Edmund M. Fay
Title: Treasurer
[Signatures continue on next page]


[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement]




--------------------------------------------------------------------------------



Lakeview Rehabilitation Group Partners
By:
Continental Medical of Kentucky, Inc., its General Partner

Southern Arizona Regional Rehabilitation Hospital, L.P.
By:
Continental Rehabilitation Hospital of Arizona, Inc., its General Partner

Western Medical Rehab Associates, L.P.
By:
Western Neuro Care, Inc.,

its Managing General Partner


By: /s/ Edmund M. Fay
Name: Edmund M. Fay
Title: Treasurer


Advantage Health, LLC
HealthSouth Arizona Real Estate, LLC
HealthSouth Aviation, LLC
HealthSouth Bakersfield Rehabilitation Hospital, LLC
HealthSouth California Real Estate, LLC
HealthSouth Colorado Real Estate, LLC
HealthSouth Deaconess Holdings, LLC
HealthSouth East Valley Rehabilitation Hospital, LLC
HealthSouth Harmarville Rehabilitation Hospital, LLC
HealthSouth Johnson City Holdings, LLC
HealthSouth Joint Ventures Holdings, LLC
HealthSouth Kansas Real Estate, LLC
HealthSouth Kentucky Real Estate, LLC
HealthSouth Littleton Rehabilitation, LLC
HealthSouth Martin County Holdings, LLC
HealthSouth Middletown Rehabilitation Hospital, LLC
HealthSouth Nevada Real Estate, LLC
HealthSouth New Mexico Real Estate, LLC
HealthSouth Pennsylvania Real Estate, LLC
HealthSouth Northern Kentucky Rehabilitation Hospital, LLC
HealthSouth of East Tennessee, LLC
HealthSouth of Erie, LLC
HealthSouth of Fort Smith, LLC
HealthSouth of Pittsburgh, LLC
HealthSouth Reading Rehabilitation Hospital, LLC
HealthSouth of Toms River, LLC
HealthSouth of York, LLC
HealthSouth Ohio Real Estate, LLC
HealthSouth Owned Hospitals Holdings, LLC


By: /s/ Edmund M. Fay
Name: Edmund M. Fay
Title: Treasurer


[Signatures continue on next page]


[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement]




--------------------------------------------------------------------------------





HealthSouth Plano Rehabilitation Hospital, LLC
HealthSouth Properties, LLC
HealthSouth Real Estate, LLC
HealthSouth Real Property Holding, LLC
HealthSouth Rehabilitation Hospital at Drake, LLC
HealthSouth Rehabilitation Hospital of Arlington, LLC
HealthSouth Rehabilitation Hospital of Beaumont, LLC
HealthSouth Rehabilitation Hospital of Charleston, LLC
HealthSouth Rehabilitation Hospital of Cypress, LLC
HealthSouth Rehabilitation Hospital of Desert Canyon, LLC
HealthSouth Rehabilitation Hospital of Fort Worth, LLC
HealthSouth Rehabilitation Hospital of Fredericksburg, LLC
HealthSouth Rehabilitation Hospital of Gadsden, LLC
HealthSouth Rehabilitation Hospital of Henderson, LLC
HealthSouth Rehabilitation Hospital of Humble, LLC
HealthSouth Rehabilitation Hospital of Largo, LLC
HealthSouth Rehabilitation Hospital of Las Vegas, LLC
HealthSouth Rehabilitation Hospital of Marion County, LLC
HealthSouth Rehabilitation Hospital of Mechanicsburg, LLC
HealthSouth Rehabilitation Hospital of Miami, LLC
HealthSouth Rehabilitation Hospital of Midland/Odessa, LLC
HealthSouth Rehabilitation Hospital of Modesto, LLC
HealthSouth Rehabilitation Hospital of New Mexico, LLC
HealthSouth Rehabilitation Hospital of Newnan, LLC
HealthSouth Rehabilitation Hospital of Northern Virginia, LLC
HealthSouth Rehabilitation Hospital of Petersburg, LLC
HealthSouth Rehabilitation Hospital of Sarasota, LLC
HealthSouth Rehabilitation Hospital of Seminole County, LLC
HealthSouth Rehabilitation Hospital of Sewickley, LLC
HealthSouth Rehabilitation Hospital of South Jersey, LLC
HealthSouth Rehabilitation Hospital of Sugar Land, LLC
HealthSouth Rehabilitation Hospital of Tallahassee, LLC
HealthSouth Rehabilitation Hospital of Utah, LLC
HealthSouth Rehabilitation Institute of Tucson, LLC
HeathSouth Savannah Holdings, LLC
HealthSouth Scottsdale Rehabilitation Hospital, LLC
HealthSouth Sea Pines Holdings, LLC
HealthSouth Specialty Hospital of North Louisiana, LLC


By: /s/ Edmund M. Fay
Name: Edmund M. Fay
Title: Treasurer




[Signatures continue on next page]


[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement]






--------------------------------------------------------------------------------



HealthSouth South Carolina Real Estate, LLC
HealthSouth Sub-Acute Center of Mechanicsburg, LLC
HealthSouth Sunrise Rehabilitation Hospital, LLC
HealthSouth Support Companies, LLC
HealthSouth Texas Real Estate, LLC
HealthSouth Tucson Holdings, LLC
HealthSouth Utah Real Estate, LLC
HealthSouth Valley of the Sun Rehabilitation Hospital, LLC
HealthSouth Virginia Real Estate, LLC
HealthSouth Walton Rehabilitation Hospital, LLC
HealthSouth West Virginia Real Estate, LLC
New England Rehabilitation Management Co., LLC
Print Promotions Group, LLC
Rebound, LLC
Rehabilitation Hospital Corporation of America, LLC
Rehabilitation Hospital of Plano, LLC
Rehabilitation Institute of Western Massachusetts, LLC

By: /s/ Edmund M. Fay
Name: Edmund M. Fay
Title: Treasurer






































[Signatures continue on next page]


[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement]






--------------------------------------------------------------------------------





BARCLAYS BANK PLC, as Administrative Agent, as Collateral Agent and as a Lender




By: /s/ Christopher R. Lee
Name: Christopher R. Lee
Title: Vice President




































[Signatures continue on next page]


































[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement]




--------------------------------------------------------------------------------



Bank of America, N.A., as a Lender




By: /s/ Joseph L. Corah
Name: Joseph L. Corah
Title: Director




If a second signature is necessary:


By: __________________________________
Name:
Title:
































[Signatures continue on next page]




































[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement]




--------------------------------------------------------------------------------



CADENCE BANK, N.A.




By: /s/ Gaines Livingston
Name: Gaines Livingston
Title: Vice President






















































[Signatures continue on next page]




















[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement]




--------------------------------------------------------------------------------



Citibank, N.A.




By: /s/ Anthony V. Pantina
Name: Anthony V. Pantina
Title: Vice President






















































[Signatures continue on next page]




















[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement]
 




--------------------------------------------------------------------------------



Goldman Sachs Bank USA, as a Lender




By: /s/ Jamie Minieri
Name: Jamie Minieri
Title: Authorized Signatory






























[Signatures continue on next page]














































[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement]




--------------------------------------------------------------------------------



IBERIABANK




By: /s/ Joe Medori
Name: JOE MEDORI
Title: SENIOR VICE PRESIDENT






















































[Signatures continue on next page]




















[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement]




--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., as a Lender




By: /s/ Dawn L. LeeLum
Name: Dawn L. LeeLum
Title: Executive Director


























[Signatures continue on next page]
















































[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement]




--------------------------------------------------------------------------------



Morgan Stanley Bank, N.A., as a Lender




By: /s/ Allen Chang
Name: Allen Chang
Title: Authorized Signatory






































[Signatures continue on next page]






































[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement]














--------------------------------------------------------------------------------





REGIONS BANK




By: /s/ David A. Simmons
Name: David A. Simmons
Title: Senior Vice President






















































[Signatures continue on next page]




















[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement]




--------------------------------------------------------------------------------



Royal Bank of Canada, as a Lender




By: /s/ Mustafa Topiwalla
Name: Mustafa Topiwalla
Title: Authorized Signatory
































[Signatures continue on next page]










































[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement]




--------------------------------------------------------------------------------



SunTrust Bank, as a Lender




By: /s/ Joshua Turner
Name: Joshua Turner
Title: Vice President
























[Signatures continue on next page]


















































[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement]




--------------------------------------------------------------------------------





SYNOVUS BANK, as a Lender




By: /s/ Anne H. Lovette
Name: Anne H. Lovette
Title: Director




If a second signature is necessary:


By: __________________________________
Name:
Title:




























[Signatures continue on next page]


































[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement]




--------------------------------------------------------------------------------



Wells Fargo Bank, National Association




By: /s/ Kirk Tesch
Name: Kirk Tesch
Title: Managing Director






























































        












[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement]






